United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
GALLATIN FOSSIL PLANT, Gallatin, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-668
Issued: June 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 9, 2015 appellant filed a timely appeal of a December 19, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish hearing loss due to
noise exposure during his federal employment.
FACTUAL HISTORY
On August 7, 2014 appellant, then a 59-year-old electrician, filed an occupational disease
claim alleging that he developed hearing loss in both ears due to loud noise at the employing
1

5 U.S.C. § 8101 et seq.

establishment. He stated that he first became aware of his condition on June 23, 1997 and first
related this condition to his employment on that date. Appellant did not stop work.
OWCP requested additional factual and medical evidence in support of appellant’s claim,
by letter dated August 28, 2014.
Appellant provided his employment history on
September 12, 2014. He indicated that he began work at the employing establishment on
August 26, 1981 as a maintenance electrician and was exposed to noise from turbine generators,
motors, conveyor belts, power tools, hammer drills, steam blowers, and air compressors.
Appellant stated that earplugs were made available from 1981 to 1992, that in 1992 earplugs
were mandatory and in 2010 double ear protection was required in certain areas. He submitted
audiograms from the employing establishment hearing conservation program.
The employing establishment stated that appellant was exposed to large motors, air
compressors, and other equipment from four to seven hours a day, five days a week.
OWCP referred appellant for a second opinion evaluation on October 30, 2014 with
Dr. Jeffrey Paffrath, a Board-certified otolaryngologist. In his report dated November 18, 2014,
Dr. Paffrath evaluated appellant and found that he did not have any sensorineural hearing loss in
excess of what would be normally predicted on the basis of presbycusis. He noted that
appellant’s employment-related noise exposure had the potential to cause hearing loss.
Dr. Paffrath diagnosed slight-to-moderate sensorineural hearing loss and indicated that in his
opinion this hearing loss was not due to appellant’s federal employment. He opined that
appellant’s hearing loss was not beyond presbycusis. On the accompanying audiogram,
appellant demonstrated in the right ear at 500, 1,000, 2,000, and 3,000 hertz (Hz) decibel losses
of 0, 10, 10, and 15 respectively. In the left ear appellant’s losses were 5, 5, 5, and 15 decibels.
By decision dated December 19, 2014, OWCP denied appellant’s claim finding that he
failed to establish that his hearing loss was causally related to his federal employment. It stated
that Dr. Paffrath did not support that appellant’s hearing loss was due to job-related noise
exposure.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal

2

20 C.F.R. § 10.5(q).

2

relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.4 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.5
ANALYSIS
Appellant alleged that he developed hearing loss due to noise exposures in his federal
employment. It is not disputed that he was exposed to work-related noise at the employing
establishment. OWCP denied appellant’s occupational disease claim because the medical
evidence was insufficient to establish that his hearing loss was causally related to workplace
noise exposure. The Board finds that he has not established hearing loss causally related to his
federal employment.
To further develop the claim, OWCP referred appellant to Dr. Paffrath for a second
opinion evaluation. In his November 18, 2014 report, Dr. Paffrath opined that appellant’s
hearing loss was not due to noise exposure from his federal employment. He explained that
appellant’s loss of hearing was no greater than that which would have been expected to result
from age-related presbycusis.
Although appellant submitted copies of his audiograms from the employing
establishment hearing conservation program, he has not submitted sufficient medical opinion
evidence to establish that his hearing loss was caused or aggravated by workplace noise
exposure. The only medical evidence addressing the cause of appellant’s hearing loss is
Dr. Paffrath’s November 18, 2014 report, which attributed his hearing loss to his age and not his
employment.
The Board finds that the medical evidence of record does not establish that appellant’s
hearing loss was caused or aggravated by work-related noise exposure. Accordingly, the Board
finds that he has not established his claim.6

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

T.F., 58 ECAB 128 (2006).

5

A.D., 58 ECAB 149 (2006).

6

R.S., Docket No. 14-1995 (issued February 25, 2015).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the weight of the medical evidence does not establish that
appellant’s hearing loss was causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

